Title: From George Washington to Burwell Bassett, 15 February 1773
From: Washington, George
To: Bassett, Burwell

 

Dear Sir,
Mount Vernon Feby 15th 1773

Your favour of the 5th came to my hands in course of Post, last Thursday, and fill’d us with no small concern at the Indisposition of yourself and Family—equally concernd am I to hear of the unhappy state of our Paper Currency, and that the Interposition of the Assembly is thought necessary—should this measure be resolvd on, be so good as to advise Me, whether it be intended that the Country business, generally, shall be proceeded on, or this alarming affair of the money only, taken into Consideration—In the former case I shall come down—in the latter, as the Session will be short, and my business obliges me to the Genl Court I believe I shall decline it.
Could there have been anything fav⟨or⟩able said on the Subject of Corn, I should not have neglected advising you of it till this time. I have scarce heard the name of Corn mentiond since I left Williamsburg; & nothing can contribute more towards keeping down the price than the Mildness of the Winter hitherto; having had no Snow to Cover the ground here yet, & but little hard Weather—I have a few hundred Barrels of my own to sell but have met wit⟨h⟩ no offers for it as yet.
Our celebrated Fortune, Mr [Miss] French, whom half the world was in pursuit of, bestowd her hand on Wednesday last, being her birthday; (you perceive I think myself under a necessity of accounting for the choice) upon Mr Ben: Dulany who is to take her to Maryland in a Month from this time—mentioning of one wedding puts me in Mind of another, thô of less dignity, this is the Marriage of Mr Henderson (of Colchester) to a Miss More (of the same place) remarkable for a very frizzled Head & good Singing; the latter of which I shall presume it was that captivated our Merchant.
Mrs Washington, Patcy Custis, & Jack, who is now here, are much as usual; & the Family in general not sicklier than common; hoping this will find you perfectly restord, & the rest of the good Folks of Eltham in better health than when you wrote last, I am, with best wishes to Mrs Bassett, yourself, & the Children; in which all here join Dr Sir Yr Affecte Friend, & Obedt H. Servt

Go: Washington

